FILED
                                                             United States Court of Appeals
                                                                     Tenth Circuit

                                                                    April 26, 2010
                     UNITED STATES COURT OF APPEALS
                                                  Elisabeth A. Shumaker
                                                                     Clerk of Court
                            FOR THE TENTH CIRCUIT


    DARRIS L. LUMPKIN, individually,

                Plaintiff!Appellant,

    v.                                                    No. 09-5120
                                                (D.C. No. 4:06-CV-00684-FHM)
    UNITED RECOVERY SYSTEMS,                              (N.D. Okla.)
    L.P., formerly United Recovery
    Systems, Inc.,

                Defendant!Appellee.


                             ORDER AND JUDGMENT *


Before TACHA, BALDOCK, and BRISCOE, Circuit Judges.



         Plaintiff Darris L. Lumpkin, appearing pro se, appeals from the district

court’s order granting summary judgment in favor of defendant United Recovery

Systems (United), and its order denying his post-judgment motions. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.



*
       After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      The parties are familiar with the facts, which are set forth in the district

court’s eighteen-page summary judgment order. Suffice it to say that

Mr. Lumpkin worked as a debt collector for United. Following the termination of

his employment, he sued United for race discrimination, hostile work

environment, and retaliation under Title VII of the Civil Rights Act of 1964,

42 U.S.C. § 2000e, et seq., and the Civil Rights Act of 1991, 42 U.S.C. § 1981.

      In response to United’s motion for summary judgment, Mr. Lumpkin, then

represented by counsel, filed an amended response that exceeded the page

limitation permitted by the local rule, and that also contained an unsigned

affidavit from Mr. Lumpkin. In its reply, United noted both defects, but

nonetheless proceeded to address the merits of its motion. Mr. Lumpkin’s lawyer

then filed two motions: (1) to exceed the page limitation, and (2) for permission

to file a three-page sur-reply concerning judicial estoppel. The district court

granted the motions.

      Shortly thereafter, Mr. Lumpkin fired his lawyer because of his

“unwillingness to . . . show the court the proper evidence to prove his cause . . .

and [because] he submitted an unsigned and un-notarized affidavit on his behalf.”

Aplt. Opening Br. at 15. 1 Within a few days, Mr. Lumpkin, now appearing



1
      The district court considered Mr. Lumpkin’s affidavit despite the fact it
was unsigned because it referred to the facts alleged therein several times in its
summary judgment order.

                                          -2-
pro se, 2 filed two motions: (1) to file a surreply concerning judicial estoppel, and

(2) to file an amended affidavit and exhibits in response to United’s motion for

summary judgment. In a minute order, the district court reiterated that it had

previously granted permission to file a sur-reply and accepted the pleading.

However, in a separate minute order, the court denied his motion to file a new

affidavit and exhibits, noting that the new materials consisted of 131 pages.

Mr. Lumpkin next filed a request for a hearing on United’s summary judgment

motion, which the court also denied. Eventually, the district court granted

United’s motion for summary judgment. Mr. Lumpkin’s post-judgment motions

were denied. This appeal followed.

      We review a grant of summary judgment de novo, using the same legal

standard applied by the district court. Young v. Dillon Cos., 468 F.3d 1243, 1249

(10th Cir. 2006). Summary judgment is proper where the pleadings, depositions,

interrogatory answers, and admissions, together with any affidavits, demonstrate

that there is no genuine issue of material fact and that the moving party is entitled

to judgment as a matter of law. Fed. R. Civ. P. 56(c). “In conducting our

analysis, we view all of the facts in the light most favorable to the non-movant

and draw all reasonable inferences from the record in favor of the non-moving

party.” Young, 468 F.3d at 1249. Concerning his claims for racial discrimination


2
       Mr. Lumpkin’s lawyer filed a motion to withdraw, which was granted by
the district court.

                                         -3-
and retaliation, Mr. Lumpkin argues that he met his burden of proving that

United’s reason for terminating his employment (absenteeism and poor

productivity) were pretext. As to his claim for hostile work environment, he

asserts that he met his burden of demonstrating his workplace was permeated with

intimidation. These arguments lack merit. We have carefully examined the

parties’ briefs, the record, and the district court’s summary judgment order in

light of the governing law. We conclude that the court correctly decided this

case, and we affirm for substantially the same reasons as those thoroughly

explained in its February 3, 2009, order.

      Further, we find no error in the district court’s order denying

Mr. Lumpkin’s motion to submit a new affidavit and exhibits in response to

United’s motion for summary judgment. Mr. Lumpkin’s lawyer filed the response

he deemed proper. To be sure, the district court “must take care to insure that

pro se litigants are provided with proper notice regarding the complex procedural

issue involved in summary judgment proceedings.” Jaxon v. Circle K Corp.,

773 F.2d 1138, 1140 (10th Cir. 1985) (quotation omitted). But these are not the

facts of this case. The summary judgment response was filed by a lawyer, not

Mr. Lumpkin pro se.

      As to whether the district court erred in denying his request for a hearing

on United’s summary judgment motion, we do not consider that issue on appeal.




                                            -4-
See Phillips v. Calhoun, 956 F.2d 949, 953-54 (10th Cir. 1992) (holding that a

party who fails to support his argument with legal authority waives the point).

      We review the district court’s denial of Mr. Lumpkin’s post-judgment

motions for an abuse of discretion. Price v. Philpot, 420 F.3d 1158, 1167 n.9

(10th Cir. 2005). Mr. Lumpkin argues for post-judgment relief because United

“misrepresented the whereabout’s of [a] witness in its initial disclosures,” Aplt.

Opening Br. at 20, his own lawyer “violat[ed] The Oklahoma Rules of

Professional Conduct and the Standards of Professionalism,” id. at 19. We have

carefully examined the parties’ briefs, the record, and the controlling law, and

conclude that the court correctly denied Mr. Lumpkin’s motions for

post-judgment relief for substantially the same reasons as those set forth in its

order dated July 16, 2009.

      The judgment of the district court is AFFIRMED.


                                               Entered for the Court


                                               Bobby R. Baldock
                                               Circuit Judge




                                         -5-